    Case 3:19-cv-02546-CRB Document 74 Filed 08/23/19 Page 1 of 44


                                            Pages 1 - 43

                   UNITED STATES DISTRICT COURT

                 NORTHERN DISTRICT OF CALIFORNIA

Before The Honorable Charles R. Breyer, Judge

BRIANNA SINOHUI, et al.,          )
                                  )
           Plaintiffs,            )
                                  )
 VS.                              )     NO. C 19-02546 CRB
                                  )     Related cases:
INTUIT, INC. , et al.,            )         C 19-03460 CRB
                                  )         C 19-03745 CRB
           Defendants.            )
                                  )

                              San Francisco, California
                               Friday, August 16, 2019

                    TRANSCRIPT OF PROCEEDINGS

APPEARANCES:

For Plaintiff Brianna Sinohui:

                         GIBBS LAW GROUP, LLP
                         505 14th Street, Suite 1110
                         Oakland, California 94612
                   BY:   ERIC GIBBS, ATTORNEY AT LAW


For Plaintiff Brianna Sinohui and Plaintiff Laura Nichols:

                         STUEVE SIEGEL HANSON, LLP
                         460 Nichols Road, Suite 200
                         Kansas City, Missouri 64112
                   BY:   NORMAN E. SIEGEL, ATTORNEY AT LAW



(Appearances continued on the following page)



Reported By:           Marla F. Knox, RPR, CRR
                       Official Reporter
    Case 3:19-cv-02546-CRB Document 74 Filed 08/23/19 Page 2 of 44


APPEARANCES: (cont'd)

For Plaintiff Maria Leon:
                       PRITZKER LEVINE, LLP
                       180 Grand Avenue, Suite 1390
                       Oakland, California 94612
                  BY: ELIZABETH C. PRITZKER, ATTORNEY AT LAW

For Plaintiff Darleen Allwein:
                       KESSLER TOPAZ MELTZER CHECK, LLP
                       One Sansome Street, Suite 1850
                       San Francisco, California 94104
                  BY: JENNY PAQUETTE, ATTORNEY AT LAW

For Plaintiff Andrew Dohrmann:
                       GIRARD SHARP, LLP
                       601 Calfornia Street, Suite 1400
                       San Francisco, California 94108
                  BY: DANIEL C. GIRARD, ATTORNEY AT LAW
                       ANGELICA M. ORNELAS, ATTORNEY AT LAW

For Plaintiff Lakesia Cook:
                       KAZEROUNI LAW GROUP, APC
                       245 Fischer Avenue, Suite D1
                       Costa Mesa, California 92626
                  BY: ABBAS KAZEROUNIAN, ATTORNEY AT LAW

For Plaintiff Claudia McConnaughey:
                       SEEGER WEISS, LLP
                       55 Challenger Road, 6th Floor
                       Ridgefield Park, New Jersey 07660
                  BY: CHRISTOPHER A. SEEGER, ATTORNEY AT LAW

For Defendant Intuit:
                         FENWICK & WEST LLP
                         555 California Street - 12th Floor
                         San Francisco, California 94104
                   BY:   RODGER R. COLE, ATTORNEY AT LAW
                         MOLLY MELCHER, ATTORNEY AT LAW
                         LAURENCE F. PULGRAM, ATTORNEY AT LAW
                         TYLER NEWBY, ATTORNEY AT LAW

For United States Attorney's Office:
                       U.S. Department of Justice-Civil Div.
                       450 Golden Gate Ave., 9th Floor
                       San Francisco, California 94102
                  BY: SARA WINSLOW, ATTORNEY AT LAW
         Case 3:19-cv-02546-CRB Document 74 Filed 08/23/19 Page 3 of 44   3


1    Friday - August 16, 2019                               8:28 a.m.

2                           P R O C E E D I N G S

3                                  ---000---

4             THE CLERK:    Calling civil action C19-02546, Sinohui,

5    et al. versus Intuit, Inc.

6         Also calling related Case Number C19-3460 and C19-3745.

7         Counsel, please step forward and state your appearances

8    for the record.

9             MR. GIBBS:    Good morning, Your Honor, Eric Gibbs for

10   the Plaintiffs.

11            MS. PRITZKER:    Good morning, Your Honor Elizabeth

12   Pritzker I represent Plaintiff Leon.

13            MR. SIEGEL:    Good morning, Your Honor, Norman Siegel.

14   I represent Plaintiff Sinohui and Plaintiff Nichols.

15            MR. GIRARD:    Good morning, Your Honor.      I'm Daniel

16   Girard appearing on behalf of Plaintiff Dohrmann.

17            MR. SEEGER:    Good morning, Your Honor, Chris Seeger.

18   We filed the McConnaughey complaint.

19            MS. PAQUETTE:    Good morning, Your Honor, Jenny

20   Paquette appearing for Plaintiff Darleen Allwein.

21            MR. KAZEROUNIAN:     Good morning, Your Honor, Abbas

22   Kazerounian representing Plaintiff Lakesia Cook.

23            MR. COLE:    Good morning, Your Honor, Rodger Cole of

24   Fenwick & West representing Intuit, here with my colleagues

25   Laurence Pulgram, Molly Melcher and Tyler Newby.
         Case 3:19-cv-02546-CRB Document 74 Filed 08/23/19 Page 4 of 44    4


1             MS. WINSLOW:    Good morning, Your Honor, Sara Winslow

2    from the U.S. Attorney's Office in case the Court has questions

3    for the Government.

4             THE COURT:    Thank you.    Well, have a seat, ladies and

5    gentlemen, and thank you very much for coming.

6         I understand we are on CourtCall which means that people

7    are -- can telephone in and listen to the proceedings.         They

8    cannot participate in the sense that whatever they say won't be

9    heard by the Court.    However, it is important in these

10   proceedings that if you are going to address the Court, you do

11   so by coming to the podium and speaking into the microphone

12   because that's the only way we can assure those people who are

13   on CourtCall, that they are hearing what the proceedings are.

14   And, of course, the understanding is with those people on

15   CourtCall that they are not to record the proceedings.

16        So let's begin by a discussion as to where we go from here

17   which is generally what courts do all the time in case

18   management conferences.

19        The purpose of the hearing today is for the Court to

20   listen to the parties as to their views as to the appointment

21   of interim counsel.    That is the purpose.     There are also --

22   there is one other issue that I raised -- the Court raised sua

23   sponte, which is the role of the Government in connection with

24   this litigation.

25        So I think it would be helpful to make sure that I have an
         Case 3:19-cv-02546-CRB Document 74 Filed 08/23/19 Page 5 of 44      5


1    appreciation of what are the allegations in the complaint

2    because I think that without an understanding of them, it

3    becomes very difficult to determine which counsel would be

4    suitable to move forward -- at least on an interim basis -- for

5    representation of a potential class, subclass of litigants.

6         The Court has read and reviewed a number of complaints

7    that have been filed in this action.      In addition, the Court

8    has read the complaint that was filed by the People of the

9    State of California in connection with this matter.         It is not

10   pending presently before this Court.      I think it is before the

11   superior court -- it is before the Superior Court of the State

12   of California; however, it is filed in the County of Los

13   Angeles, I believe.    I don't presently have it right in front

14   of me.   It is not presently in the Northern District of

15   California.

16        I think looking at it -- and I may be wrong in this

17   regard -- I think it was the first filed complaint or is one of

18   the first filed complaints, and it predated by just a few days

19   the complaints that I presently have before me.

20        So let me give you the Court's take on what this

21   litigation is all about.    And in doing so, I want to stress the

22   fact that these are allegations; that is, the Court has no view

23   as to whether or not the evidence would support the

24   allegations.   It is the outset of the case.       The Defendants

25   have not had the opportunity to respond to the complaint, and
         Case 3:19-cv-02546-CRB Document 74 Filed 08/23/19 Page 6 of 44    6


1    obviously there may be issues of fact as to -- as to what

2    actually occurred with respect to the events that are portrayed

3    or depicted in the complaint.

4         Nevertheless, it is the responsibility of the Court to

5    name interim counsel essentially based on the allegations as

6    they exist in the complaint and in doing so, accept as true for

7    those limited purposes the allegations that are in the various

8    complaints.

9         What they say is -- they tell a story, and the story is

10   this -- as I understand it to be -- approximately 17 years

11   ago -- maybe a couple more months plus or minus -- a company --

12   and I guess at that time it was called Intuit -- though, I

13   don't know that for sure -- formed a consortium or participated

14   in a consortium -- but I think they were the principal party in

15   the consortium -- of accountants.      And they had developed -- at

16   least one or more of them -- a software program that would

17   enable a taxpayer to file his or her return electronically with

18   the Internal Revenue Service.

19        With this software and at that stage, 17 years ago, they

20   went to the Internal Revenue Service and they struck a deal.

21   And essentially the deal was that the Internal Revenue Service

22   would refrain from developing their own software program

23   designed to enable taxpayers to file online.

24        In exchange for the consortium's -- Intuit, primarily but

25   other members as well -- assurance that they would provide
         Case 3:19-cv-02546-CRB Document 74 Filed 08/23/19 Page 7 of 44         7


1    free -- and I want to emphasize the word "free" -- free means

2    no cost to taxpayers who were the lowest part of the income

3    earnings of citizens or taxpayers of the United States.

4         And it was estimated at that time that this program would

5    bring within it under free filing somewhere in the

6    neighborhood -- and it changes a bit -- but somewhere in the

7    neighborhood of 60 to 70 percent of taxpayers in the United

8    States.    So the program went under way.

9         The Internal Revenue Service did not -- to my knowledge or

10   at least as an allegation -- did not prepare or did not

11   institute their own software program to address filings in

12   this -- filings of income tax returns.       Rather, they relied on

13   Intuit and members of the consortium to provide this service

14   to -- to taxpayers.

15        It was geared in particular to address those people who

16   are the neediest in the United States; that is, those people

17   who have the lowest income but still had a duty, nevertheless,

18   to report their income and to file their tax returns.         But by

19   and large, they were people who would not owe any income taxes.

20        Within that group -- and I don't know quite how it is

21   treated.    It is a little confusing in the complaint -- but

22   there was a sort of subset or a part of the group which were

23   our people who serve this country in the Armed Services.             And

24   as to those people -- again, our Armed Services personnel --

25   would be entitled under this program given certain income caps,
         Case 3:19-cv-02546-CRB Document 74 Filed 08/23/19 Page 8 of 44     8


1    would be permitted to file at no cost to them.

2         So this was the program that was envisioned by the

3    Internal Revenue Service in their agreement that they would

4    refrain from developing their own software program.

5         Over the year -- years between 2002 and 2017 -- there have

6    been a number of memorandum of understanding continuing the

7    program, refining the program, adjusting income levels and

8    other aspects of the program; but one salient factor became

9    obvious, which was instead of the 60 percent or 70 percent or

10   50 percent of the individuals who would be entitled to file at

11   no cost, the percentage was actually closer to 2 and a half

12   percent.

13        And, therefore, of what was estimated in one of the

14   complaints 100 million people who could possibly take advantage

15   of this program, less -- 97 percent or thereabouts did not take

16   advantage of the program.

17        So, of course, the question is why.       Why.   When the IRS

18   sets up a program to provide free tax service to individuals

19   filing returns, why is there such a low incidence of

20   utilization of a free file program.

21        Now, the Plaintiffs have said -- and the State of

22   California has said -- the why is obvious.       Why all you have to

23   do is go to this website that made these programs -- that

24   advertise the services of Intuit, and you will -- through

25   navigating through that program -- see how difficult it is to
         Case 3:19-cv-02546-CRB Document 74 Filed 08/23/19 Page 9 of 44   9


1    actually achieve a result in which you pay no cost to Intuit or

2    any of the other entities.

3         In fact, the program that was designed to enable the

4    filers to use the services was labeled by Intuit and other

5    entities something along the lines of free filing but using

6    a -- the program that was designed as free filing led the

7    taxpayer down an electronic path in which that taxpayer would

8    ultimately have to pay if continuing with the service some sum

9    of money to Intuit for the utilization of Intuit's services.

10   So contrary to being free filing, it was actually a cost filing

11   for a taxpayer.

12        Now, the Plaintiffs recognize that there was a program

13   designed by Intuit that actually would achieve -- for a large

14   number of taxpayers or a number of taxpayers -- a free filing

15   program.   Was it called free filing?     No.   It was called

16   freedom filing.   And it was the freedom filing program that an

17   individual would have to choose in order to achieve what was

18   the purpose of the IRS in providing this program to the -- to

19   the taxpayers.

20        So it is said as a bottom line figure -- claim that Intuit

21   and the consortium were engaged in unfair business practices

22   and engaged in a fraud; and the fraud is that after having

23   promised the IRS a free filing system, which would address the

24   needs of 60 or 70 percent of the lowest earned income people in

25   America including service men and women, that actually the
         Case 3:19-cv-02546-CRB Document 74 Filed 08/23/19 Page 10 of 44       10


1    service wasn't readily, clearly, obviously available to these

2    taxpayers.   And, thus, the lawsuit was filed.

3         That's what I understand to be the allegations of the

4    complaint.   And I will note that the Defendants have not had

5    the opportunity to respond, and they will certainly have the

6    opportunity to respond in this forum.       But these allegations

7    are extremely serious, and they involve the Government of the

8    United States and the Internal Revenue Service.         And,

9    therefore, I'm pleased that the United States Attorney's Office

10   is here today in order to hear these proceedings and ultimately

11   make some determination as to what role, if any, the IRS

12   chooses to play in these proceedings because at the heart of

13   the case is the deal that is -- that was struck by the Internal

14   Revenue Service and the Defendants.

15        And, therefore, that is the claim essentially of the

16   Plaintiffs that they represent the third-party beneficiaries of

17   this deal that was -- that was enacted in -- 17 years ago.

18        So the question was raised by the Court:        Is the IRS a

19   necessary party, and preliminary research -- I have to tell you

20   it is very preliminary -- would indicate they are not.          That is

21   they are not an essential party, and one can understand that

22   because in any lawsuit in which a government contract or

23   position is implicated, if the Government were a necessary

24   party, they would be in court on almost every civil case that

25   at least I have witnessed in 21 years.       So they may not be a
         Case 3:19-cv-02546-CRB Document 74 Filed 08/23/19 Page 11 of 44   11


1    necessary party, but that is very different from saying whether

2    or not they are an interested party.

3         It appears to the Court -- provided that there is

4    substance to these allegations -- that the IRS would be

5    extremely interested in finding out how their contract with the

6    Defendants over 17 years has been carried out and what should

7    be done in light of how this contract was executed over time.

8    They would be extremely interested in that outcome.

9         Now, I also note in looking at these applications that

10   there is an issue as to arbitration and whether or not the

11   individual clients that the -- that the Plaintiff now

12   represents -- these Plaintiffs now represent or the Counsel for

13   the Plaintiffs now represent -- were aware there was, I would

14   assume, an arbitration agreement that a taxpayer acknowledge in

15   some form which arbitration agreement, if literally read,

16   would -- would require the arbitration of the disputes as

17   distinct from litigation in a federal district court.

18        I have no opinion whatsoever as to the impact, if any, of

19   these arbitration agreements, nor do I know as an example

20   whether the Defendants would insist on the arbitration

21   agreement, whether or not it is valid and whether or not it

22   would be invoked are questions that only the Defendants have to

23   address and make some determination.

24        But when one reads the arbitration agreement, there is an

25   exclusion for injunctive relief.      And the Court notes that
         Case 3:19-cv-02546-CRB Document 74 Filed 08/23/19 Page 12 of 44     12


1    almost all -- but not all -- of the complaints that have been

2    filed in this case request injunctive relief.

3         So as I understand it, there are several issues that we

4    are going to have to get through in this process in order to

5    determine what is the appropriate forum; can this Court go

6    forward; what is the position of the Internal Revenue Service

7    and make those -- and who will serve as interim counsel in

8    proceeding.

9         Those are all issues that have to be determined, and it is

10   the Court's view that I want to make an early determination and

11   address as many of those issues as I can because it is now

12   August, and April 15th will soon be ahead of us.

13        People will have to have some certainty as early as

14   possible on how people are to prepare their taxes.         And so the

15   longer the litigation persists in some uncertain way, the

16   disservice this Court does then to the process of trying to

17   assist the individuals in this country to file their taxes --

18   something that nobody is too happy to do.        I would acknowledge

19   that -- but it has to be resolved, and in particular it has to

20   be resolved for those people who are least able to pay taxes

21   who are the most disadvantaged members of our society because

22   they don't have a lot of options.      These people who earn 10,

23   12, 20, $30,000 are not people who can just willie-nilly go out

24   and hire a series of accountants.      They have limited funds,

25   limited ability to comply with the law.
            Case 3:19-cv-02546-CRB Document 74 Filed 08/23/19 Page 13 of 44    13


1            And, therefore, the law -- those people who execute the

2    law, which are judges in a sense -- determine the law, which

3    are judges, have a responsibility to the public to bring about

4    an adjudication of the issues that are raised here.

5            So after saying all of that, I invite anybody to make a

6    comment that they wish to comment on.          And I will turn first to

7    Plaintiffs' Counsel, do you have anything that anybody wants to

8    say?

9                MR. GIBBS:    Your Honor, Eric Gibbs for the Plaintiffs.

10               THE COURT:    Be sure to speak up if you would,

11   Mr. Gibbs.

12               MR. GIBBS:    I will start by saying that was a pretty

13   remarkable summary of the case.         It is probably a better

14   summary than I would have provided myself, and we prepared

15   the -- you know, the initial complaint.          Would you like us to

16   turn to the Rule 23(g) application?

17               THE COURT:    Yes, I think that is actually the purpose

18   of the hearing.      So this is going to be your opportunity to be

19   heard on that issue.

20               MR. GIBBS:    Okay.   I will start there; and if the

21   Court would like me to address the Rule 19 questions or

22   anything --

23               THE COURT:    Well, you can address the Rule 19

24   questions if you believe that the Court is wrong in its initial

25   impression.      Believe me, I welcome any thoughts on that if you
         Case 3:19-cv-02546-CRB Document 74 Filed 08/23/19 Page 14 of 44     14


1    have any thoughts that could assist the Court.

2         My inclination would be that the Internal Revenue Service

3    is not an essential party or necessary party within the meaning

4    of Rule 19, and there are some cases that I have looked at that

5    seem to support that position.      But if you have a different

6    view, of course, tell me.

7             MR. GIBBS:    We don't have a different view, and we

8    agree that traveling down a Rule 19 path at this point would

9    not really be in the class members' interest.        It will trigger

10   delay and other things, which as the Court, I think, correctly

11   recognized, that is not what this case needs.

12        This case needs a more quick path.       I think we can do that

13   by sequencing the appointment of counsel, expediting a

14   consolidated complaint, expediting the initial motion practice;

15   and to the extent a Rule 19 or 12(b)7 question arises out of

16   that, we can deal with that in short order.

17        But getting to the 23(g) piece of this, unless the Court

18   has questions about my background and experience, what I would

19   like to touch on is why I'm asking to be appointed here.          For

20   me, that starts with the clients and the class members that

21   Your Honor has discussed.

22        Our firm has now heard from more than a thousand people

23   including a good number of service members, which is what

24   caused us to file the complaint on behalf of service members.

25   And many of those people have shared their experience with us
         Case 3:19-cv-02546-CRB Document 74 Filed 08/23/19 Page 15 of 44        15


1    using an Intuit product that they believed was free and

2    ultimately were trapped into having to make a payment, and they

3    are asking how and whether they can participate in this case.

4    I mean, at this point in my career I'm fortunate enough to

5    represent a wide array of clients on a variety of different

6    types of cases; but for me personally, this practice still

7    comes down to what attracted me in the first place and that's

8    consumer fraud cases.

9         I think the Court's description was spot on.         From my

10   perspective this is a bread and butter consumer fraud case.           It

11   is resulting in the nickeling and diming of the most vulnerable

12   people in our society and service members.        And so, you know,

13   for some context, what I would like to share is a few

14   observations we have heard just in the last two weeks from the

15   people we are seeking to represent.

16        We heard from a service member from Illinois who told us

17   he signed up for the free service.       He puts free in quotes,

18   through the link provided by the Army and he was still charged.

19   He says even though he filed through his army.mil e-mail

20   address, Intuit didn't recognize him as a service member and,

21   like I said, charged him.     His view is Intuit has always known

22   he was in the military and that he was deserving of the free

23   edition.   This is his quote.     He feels like "this is an

24   incredible breach of trust; like a giant lie of omission or

25   even just a lie."
         Case 3:19-cv-02546-CRB Document 74 Filed 08/23/19 Page 16 of 44       16


1         We heard from a woman in Oklahoma who captured a majority

2    of what folks have told us; that it was free until the end when

3    she had proceeded for a lengthy period of time to get the taxes

4    prepared and then huge fees popped up.       She reported she is on

5    social security disability.

6         A woman from Michigan asked if she could be part of the

7    lawsuit as she too was tricked into paying for TurboTax to do

8    her taxes when it was said to be free.       She reports she is low

9    income.

10        A woman from Ohio told us that when she found out about

11   the IRS free file agreement, she called TurboTax and was told

12   she is not entitled to free filing through TurboTax because of

13   her complete tax -- because of her complex tax status and that

14   she needed to file through "the IRS's online system."          She says

15   TurboTax is responsible for assisting her particular

16   demographic for filing for free.      It is not only that she was

17   wrongly charged to file when she qualified for free online

18   filing, she was lied to about her eligibility for free file and

19   the products TurboTax manufactures.

20        So I just want to focus a bit on the clients because often

21   in these things we come to talk about ourselves.

22        Where I started, from my perspective this is essentially a

23   traditional consumer protection false advertising case.          Intuit

24   heavily advertises free tax preparation to draw consumers in

25   and then switches them to its paid products, which the consumer
         Case 3:19-cv-02546-CRB Document 74 Filed 08/23/19 Page 17 of 44        17


1    typically doesn't realize is happening until after they have

2    already spent substantial time completing their taxes on what

3    they believe to be a free software and a free process.           At that

4    point they feel trapped, and they succumb by paying.

5         At its core what Intuit is doing is using traditional

6    deceptive techniques like misusing the word "free;" targeting

7    the more vulnerable folks in our society and service members.

8         When you look back on the consumer protection statutes

9    that are invoked in all of these complaints, like the CLRA --

10   it is a little FTC act which arose in the early '70s -- I focus

11   on misuse of the word "free" was one of the things that drove

12   that legislation and drove the little FTC acts all over the

13   country.   This is just another use of that type of technique.

14        It is these stories and these people that bring me before

15   the Court today.    I have successfully represented consumer

16   classes and clients my entire career.       I'm asking to be

17   appointed so that I can do that here.       We filed the first case

18   before the Court.    We filed the only military case before the

19   Court, and I have largely run point working with Mr. Cole on

20   behalf of Plaintiffs to date.      I'm not suggesting I

21   unilaterally did that.     We worked collegially as a group and

22   communicated with Mr. Cole largely through me.         From my

23   perspective, I don't see a good reason that should change.

24        And elaborating on my last point, if appointed, I will

25   zealously and efficiently prosecute the case unless the Court
         Case 3:19-cv-02546-CRB Document 74 Filed 08/23/19 Page 18 of 44    18


1    prefers a different approach, and I would look to the Court for

2    guidance on this.    I would intend to draw from the considerable

3    talent that is in this room today.

4         I am highly sensitive to the view that Plaintiffs' Counsel

5    overwork these type of cases.      I think we put this in our

6    paper, but we are certainly prepared to submit our time records

7    on an ongoing basis so if there is questions about

8    inefficiency --

9               THE COURT:   I should tell you that -- thank you for

10   raising that.    I have now done this for some period of time,

11   and indeed whoever is appointed interim counsel and if there is

12   a Plaintiff steering committee -- and I have no idea whether

13   there would be or not -- but I would require very clear time

14   records.    I set this all out in an order because it is my view

15   that in order to be compensated in a class action, attorneys

16   have to give common benefit services to the class.         And while

17   there are many, many attorneys out there who deal with clients

18   throughout the United States who have a similar -- who are

19   similarly situated, that is all to the good, but in terms of

20   compensation, it is as a general rule restricted to those

21   people who provided common benefit funds.

22        Now that view has been affirmed by the Ninth Circuit, but

23   I don't even know what may be pending a review.         No, I think

24   actually it is now presently on cert to the United States

25   Supreme Court.    So we have no idea whether or not that view is
         Case 3:19-cv-02546-CRB Document 74 Filed 08/23/19 Page 19 of 44       19


1    presently correct or not.     That is my present view.      My view,

2    of course, will change if the Supreme Court takes a different

3    position than whatever the appellate courts are that I follow.

4         But I do assure you -- and I welcome your comment that

5    there will be time records careful husbanding of resources.

6    Thank you very much, Mr. Gibbs.

7             MR. GIBBS:    Thank you very much, Your Honor.

8             THE COURT:    Does any other counsel wish to address?

9    At this point, I would say, I want to hear; but I don't want to

10   hear individual cases unless they somehow govern why your

11   application should be selected.      So -- because I think in a way

12   we don't have the defense being able to address those

13   individuals cases, and that will be an opportunity further on

14   down the road.

15            MR. SIEGEL:    Thank you, Your Honor, Norm Siegel.           I

16   think we were loosely discussing whether we should just

17   approach the Court in the order the cases were filed so --

18            THE COURT:    Any -- it makes no difference, however.

19            MR. SIEGEL:    Very well.    So, Your Honor, Norman Siegel

20   from Stueve Siegel and Hanson in Kansas City.        I'm before this

21   Court in Valley versus State Farm, another class action that

22   Your Honor heard a motion on from my colleague last week or the

23   week before.

24        We filed these initial cases; developed; worked up the

25   facts and filed them as the first filed case including
         Case 3:19-cv-02546-CRB Document 74 Filed 08/23/19 Page 20 of 44   20


1    Mr. Gibbs as counsel in this district, of course, for very much

2    the same reasons.    We are quite passionate about the client

3    base here, really for the reasons the Court outlined.

4         We do a lot of cases.     We get to see a lot of files and

5    Plaintiffs.   This in particular is a righteous case from our

6    perspective, which is why we filed that case, the first filed

7    case and only.

8         It is also the reason we filed the Nichols case.          The

9    Nichols case, Your Honor, mentioned the specific

10   characteristics of the military members that are supposed to be

11   entitled to free filing.     They have a higher threshold for

12   income at 66,000 for E1 through E5 active military members.

13   And the reason we separately pled that is because there are

14   separate facts that we discovered independently that relate to

15   those claims.    For example, there was separate advertising

16   directed at military members -- which is at -- starts at

17   paragraph 36 of our Nichols complaint -- that we think are

18   particularly egregious in light of the overall case that was

19   laid out at the start of this hearing.

20        So we, likewise, have talked to now over a thousand class

21   members.   We are very actively representing military members in

22   other cases including the 3M hearing loss case.         That was

23   brought to our attention in speaking with those military

24   members.

25        So just from a Rule 23(g) perspective, on the front end
         Case 3:19-cv-02546-CRB Document 74 Filed 08/23/19 Page 21 of 44         21


1    our firm was out in front investigating; pleading those initial

2    facts.   And obviously when we filed as the first case, we

3    intended to run that case together, myself and Mr. Gibbs.             And

4    then as cases were filed we -- we were trying to self order as

5    they were filed.    And obviously the more cases that got filed,

6    the more difficult it became; and that brings us to Your Honor

7    today.

8         I would say I'm delighted that there are so many qualified

9    counsel that have subsequently filed cases because it gives

10   me -- I know that regardless of what the Court does in terms of

11   its appointment under 23(g), that the case will be

12   appropriately litigated, which is, after all, what we are

13   after.

14        I do think -- just a couple of other specific points based

15   on the Court's initial comments.      We agree the front-loading of

16   these critical issues is very important on the arbitration

17   issue.   Again, from a 23(g) perspective, my particular

18   skill-set, I have litigated this issue against H&R Block --

19   another insurance preparer in a very similar setting, a

20   different product -- but a wraparound clause in what is known

21   as the Express IRA case -- and obviously know that -- if it is

22   raised -- will be an important issue that the Court takes up

23   from.

24        We also -- I have also handled a large number of cases.

25   It is in our papers.    What is not in the papers is I just
         Case 3:19-cv-02546-CRB Document 74 Filed 08/23/19 Page 22 of 44      22


1    recently finished leading the settlement team in the Equifax

2    Data Breach Litigation in front of Judge Thrash.         I'm over that

3    hurdle.   But I think that's a good example of a case where

4    there are literally millions of clients as there are here.

5         How we approached that case, front-loaded issues and were

6    able to achieve, in the words of Judge Phillmonts (phonetic), a

7    historic settlement in that setting in a relatively short

8    period of time I think is the -- is what you will get if you

9    appoint me as lead or co-lead.

10        And as I said, Your Honor, I am delighted there are so

11   many quality lawyers here including -- I think I have worked

12   with all of them, so would be happy to work in any organization

13   the Court thinks is appropriate for this case.

14        Unless the Court has other questions, I will leave it

15   there.

16             THE COURT:    Thank you very much.

17             MR. SIEGEL:   Thank you, Your Honor.

18             THE COURT:    Thank you.

19             MR. GIRARD:   Good morning, Your Honor.       I'm Daniel

20   Girard, and I filed the Dohrmann case which was filed on a

21   Monday.   The first case was filed on a Saturday, so they are

22   very close in time.

23        This is a case where the Plaintiffs' Bar can make a real

24   difference whatever the merits of the initial idea of having

25   these free filing services offered to lower-income Americans by
           Case 3:19-cv-02546-CRB Document 74 Filed 08/23/19 Page 23 of 44   23


1    private companies that compete in that very market.           The

2    results of this program -- as Your Honor eloquently

3    summarized -- speak for themselves.         There are fewer people

4    filing using the free file program now than when the program

5    was initiated.

6           We can't replace the IRS.      We can't rewrite the agreement.

7    While I agree with your summary as to Rule 19, depending on how

8    the injunctive relief is framed in this case, I think it is

9    conceivable that it could intrude on the prerogatives of the

10   parties under their agreements.        So it is very helpful to have

11   that issue raised for the benefit of counsel.

12          I think whoever pleads this complaint will obviously have

13   a job to do that I think -- I agree it can be pled in such a

14   way as to not make the Government a required party under Rule

15   19.

16          The use of the term "free" in the context of bait and

17   switch marketing has been recognized as potentially

18   deceptive -- as Mr. Gibbs pointed out -- by the FTC, by the

19   Ninth Circuit in numerous instances.         Your Honor, will be

20   evaluating the conduct at issue here under an abundant body of

21   case law.

22          And while we can't replace the role of the IRS, what we

23   can do is ensure that the lower-income consumers who are

24   attempting to navigate this marketplace can do it free of

25   deceptive practices.
         Case 3:19-cv-02546-CRB Document 74 Filed 08/23/19 Page 24 of 44      24


1         Like my colleagues, when we undertook this case, we

2    researched the law and interviewed numerous class members who

3    had been -- experienced this practice.       In addition, my firm

4    has retained a software engineer who specializes in what is

5    called source code review.     The importance of that here is that

6    the source code will determine -- and you can analogize it to

7    the footprints in the snow.     The source code will show whether

8    it is true that the Defendant here, in fact, deliberately

9    diverted consumers away from its actual free filing portal,

10   which is obviously central to the claims the Plaintiffs are

11   alleging.

12        We have also interviewed the individual Justin Elliot at

13   ProPublica, who broke this story and did the initial

14   groundwork, and have developed a relationship with him in the

15   course of our work.

16        We have closely analyzed this arbitration clause.          I have

17   dealt with consumer arbitration clauses ever since this became

18   a thing and have successfully opposed those clauses numerous

19   times.   One that I cited in my application was the PayPal

20   litigation before Judge Fogel.      A couple weeks ago, as we were

21   submitting this application, we successfully opposed an

22   arbitration clause in front of Judge Gilliam just on an

23   evidentiary basis on the weakness of the showing by the moving

24   party in that case.

25        I noted -- Your Honor pointed out the carve out for
            Case 3:19-cv-02546-CRB Document 74 Filed 08/23/19 Page 25 of 44      25


1    injunctive relief in this arbitration clause.           It is a little

2    broader in the sense it also carves out equitable relief as

3    well which caught my eye.        Obviously this is going to be a

4    battleground and whether or not Intuit chooses to assert it if

5    they do and if they do it successfully.

6            I have also successfully represented consumers in mass

7    arbitration cases where we have effectively used technology to

8    level the playing field and have devised ways for consumers to

9    prepare their own claims with the support of counsel using

10   technology.

11           Here, there is a single choice of law clause which is

12   California law which greatly simplifies the process.             The cost

13   of Intuit of compelling these claims to arbitration is that the

14   cost for any single arbitration would exceed the value of the

15   claim.     So there is an illogic to it if they elect to go that

16   way.     In any event, we will not accept arbitration as giving

17   Intuit any kind of a silver bullet in this case.

18           As far as my own experience and background, this case

19   particularly aligned with my own work experience.            For the last

20   30 years I have focused on consumer financial services cases in

21   the class action context.        I have litigated cutting edge cases

22   under a number of federal statutes like Truth In Lending, The

23   Electronic Funds Transfer Act, The Credit Repair Organizations

24   Act and so forth.

25           I have listed a number of the cases that I have handled
            Case 3:19-cv-02546-CRB Document 74 Filed 08/23/19 Page 26 of 44      26


1    successfully.      I will only speak of two very briefly because of

2    their relevance.       One was an injunctive relief case against the

3    Territory of Guam which involved Guam's practice of withholding

4    income tax refund as a way to balance their budget.            We brought

5    that case.      It was assigned to Judge Consuelo Marshall who was

6    sitting by designation in the Territory of Guam.            I took the

7    depositions in that case.        We won that case on a motion for a

8    preliminary injunction and class certification.            The Court

9    entered an order that reformed the practice that had been under

10   way for 20 years in Guam.

11           The relevance here -- besides the fact that it also

12   involved income tax -- is that I have a unique sensitivity to

13   the role of income tax refunds and how the interest of

14   lower-income consumers -- obviously the income tax refund is, I

15   think for a lot of people at the lower end of the spectrum, the

16   largest amount of money they see in a given year.            And the way

17   this scheme operated is that at the point where the consumer is

18   confronted with the fact that they have to pay, that is the

19   point where they have seen the refund that they are entitled to

20   get.     So it is very easy for them to say in order to get my

21   $1,200 -- or whatever the refund is -- I'm just going to have

22   to pay this $120 fee.       It is a particularly pernicious way of

23   taking advantage of consumers through the -- sometimes an IP

24   context called initial interest confusion that this created.

25           The other case that I handled -- actually as co-lead with
         Case 3:19-cv-02546-CRB Document 74 Filed 08/23/19 Page 27 of 44      27


1    Mr. Siegel-- in the Western District of Missouri, which was

2    this Express IRA case also against H&R Block, which we are

3    again representing consumers at the same end of the spectrum

4    and familiar with the context in which those claims arose.

5         I would be happy to provide references to courts in front

6    of --

7             THE COURT:    What I do -- so it is not a mystery --

8    while I know some of you.     I don't know all of you.      What I do

9    in the process of deciding counsel, I frequently phone judges

10   throughout the United States and ask them what they think and

11   not for attribution.    Now, one might wonder is that an

12   appropriate process?    I don't know.     It's my process.

13        You people put in references all the time.         I mean, I

14   would imagine it would be -- it is not a good idea not to check

15   a reference.   It is a good idea to check a reference because of

16   people -- people leave their footprints through their cases,

17   and I think judges sort of forget when they go on the bench

18   that there is this thing that they actually used when they were

19   in private practice called the telephone; and that it is very,

20   very helpful to have a candid discussion with a colleague

21   about -- about -- when the Court is thinking about exercising

22   its discretion.

23        The decision as to counsel is very important.         You know, I

24   have been there.    Done that.    I have never been class counsel,

25   but I have certainly selected any number of people in 21 years,
            Case 3:19-cv-02546-CRB Document 74 Filed 08/23/19 Page 28 of 44      28


1    and it's -- it does have a real impact on the progress of the

2    litigation, the result of the litigation, the energy that can

3    be devoted to the litigation, all of that is important.             And I

4    would say to Plaintiffs' Counsel, we are on a fast track here.

5    You know, this isn't one of those cases where you say, Oh,

6    well, now I'm appointed Counsel so I will get to it in due

7    course with all my other things.

8            I need a commitment from everybody that this will be

9    basically for the next several months one, if not the most

10   important, piece of litigation that they have.            I want that

11   commitment.      Because if you are too busy -- and good lawyers

12   are frequently too busy -- then don't ask to do it because it's

13   not -- the plum isn't in the assignment.           The plum is in the

14   result.     And so if you can -- if anybody doesn't want to do it,

15   can devote the next couple of months to doing this, that's

16   fine.     Your clients will be well represented.        I can guarantee

17   that.

18               MR. GIRARD:    Thank you, Your Honor.

19               THE COURT:    Okay, Mr. Girard, I'm not singling you

20   out.     I wanted to just make that clear.

21               MR. GIRARD:    I'm going to wrap up.      Two judges I would

22   refer the Court to, one is Judge Royal Ferguson.

23               THE COURT:    I know Judge Ferguson.

24               MR. GIRARD:    On the Northern District of Texas bench.

25               THE COURT:    He was also on the MDL panel.
         Case 3:19-cv-02546-CRB Document 74 Filed 08/23/19 Page 29 of 44       29


1              MR. GIRARD:   He was, Your Honor.      He has his law

2    school project in North Dallas right now, but I think he would

3    speak to the dedication I bring to the work as well as would

4    Judge William H. Pauley from the Southern District of New York.

5         A couple more comments.      In terms of knowledge of

6    procedure and federal practice, I identified the service on

7    rules committees that I have performed both in the past and

8    currently.   That is in my resume.     I won't repeat that, but

9    just to say that I think I'm extremely familiar with the

10   Federal Rules of Civil Procedure and the procedural standards

11   of practice in this district.

12        Finally, in regards to the commitment of time and

13   resources, like Mr. Siegel, I'm at a point where I have worked

14   through some important business and have the ability to pull

15   this case to the front burner and make it a priority.          I have a

16   track record that is demonstrated of advancing the resources

17   needed in cases even when those have taken a number of years.

18        My firm and I do not use litigation funding.         We do not

19   use contract attorneys.     We would not intend to do that unless

20   the Court had specifically authorized it and there was a reason

21   for it.

22        In regards to keeping time summaries, we have developed a

23   protocol that has now been adopted by both Judge Davila and

24   Magistrate Judge Cousins which provides for the filing of

25   quarterly time summaries on the docket literally.         And that
         Case 3:19-cv-02546-CRB Document 74 Filed 08/23/19 Page 30 of 44        30


1    keeps everybody current, and it allows everyone to know where

2    the case stands in terms of the commitments of counsel; and we

3    think it is frankly good for all parties and the court as well

4    to have that transparency.

5         The associate who would be supporting me on this case is

6    here today, Angelica Ornelas, who clerked for Magistrate Judge

7    Westmore in this district for two years; is a graduate of UC

8    Berkeley and an up and coming lawyer.       We are ready to go.       We

9    have the expertise.    I have worked with literally every lawyer

10   in this courtroom successfully in the past and prepared to pull

11   this to the front burner and would love to have this

12   opportunity, Your Honor.

13            THE COURT:    Thank you, Mr. Girard.      Anyone else?

14   Pritzker, yes.

15            MS. PRITZKER:     Good morning, Elizabeth Pritzker of

16   Pritzker Levine.    I thank the Court for this opportunity to

17   address all of the issues that were raised at the outset of the

18   hearing including the important issues that are at stake for

19   the lowest income taxpayers in our country and who would

20   represent them in this proceeding.

21        I'm really pleased that Mr. Gibbs started his presentation

22   talking about the clients, the customers.        Our client in this

23   case is Maria Leon.    She is the quintessential starving artist.

24   She is a low-income artist, filmmaker.       Lives in Oakland.

25   Works in Oakland.    Makes well under the $33,000 qualifying
         Case 3:19-cv-02546-CRB Document 74 Filed 08/23/19 Page 31 of 44   31


1    limit for free filing and attempted to file her taxes for free

2    using Intuit's software program and was directed to a site

3    which caused her to, in fact, pay a fee for what should have

4    been a free tax filing.     She was taxed for her decision to try

5    and actually comply with the law to file her taxes through the

6    free filing system.

7         A lot of folks who preceded me talked about the merits of

8    the case.   Your Honor certainly has a good handle on the facts

9    as we have alleged them in the case.

10        I want to have a leadership role in this case in part

11   because -- because of the clients.       I mean, I have -- like the

12   others -- devoted 30 years of practice prosecuting class action

13   cases largely on behalf of consumers, whether that is in the

14   antitrust context where folks are being overcharged for

15   everyday items like, you know, tuna in a can or in product

16   defect cases or in other deception cases including those

17   involving tech, a lot of those cases -- not all of them but

18   many of them are summarized in my application, and you are

19   welcome to check any of the judges that I have listed there

20   that have overseen those cases -- some of which I have led as

21   sole class counsel, some of which I have been co-lead class

22   counsel, and some of which I have performed significant roles

23   as a member of the PSC, not just in a sort of titular function,

24   but really digging in, pleading the case, working the motions

25   including just recently two evidentiary hearings and class
         Case 3:19-cv-02546-CRB Document 74 Filed 08/23/19 Page 32 of 44      32


1    certification motions in some pretty complex cases.         One is the

2    Epipen litigation that is pending in front of Judge Crabtree in

3    the District of Kansas.     The other is the Seafood Antitrust

4    case that is pending before Judge Sammartino in the Southern

5    District of California.

6         With that experience comes knowledge.        I have successfully

7    litigated consumer class actions.      Many of those cases have

8    involved warranty terms, terms of use, novel league of

9    defenses, arbitration clauses and parallel government actions

10   or potential parallel government actions.        Many of those

11   examples are also in my application.

12        As the Court has noted -- and as everyone has talked

13   about -- this case may present an arbitration issue.          Like

14   Mr. Girard, when I looked at the arbitration clause, it is

15   broader than just excluding injunctive relief.         The exclusion

16   appears to also include equitable remedies.        Many of the claims

17   that are pled in the existing complaints -- and that I assume

18   would be pled in a follow-on compliant -- are for equitable

19   remedies.   There are 17 to 100 claims which provide for

20   restitution for deceived class members as an equitable remedy.

21   The same with the false advertising law, equitable remedy, and

22   so on.

23        So I think that will we -- whoever is charged with

24   pleading this case could plead it in a way that would not

25   invoke the arbitration clause that Intuit has put into its
           Case 3:19-cv-02546-CRB Document 74 Filed 08/23/19 Page 33 of 44     33


1    terms of use.     That will have to be litigated obviously.         We

2    can litigate that quickly and at the beginning, but I think

3    there are very strong arguments to support denying a motion to

4    compel here should Intuit elect that course.

5           I'm committed to moving fast and certainly my firm and I

6    have the resources to do so.        I did want to note I think what

7    may set me apart from the other applicants is that my firm does

8    try cases.     We have tried two cases in the last two years

9    including a class action case, the NCAA Grant-In-Aid case in

10   front of Judge Wilken.       We were on the trial team there.       One

11   of our clients, in fact, testified at trial.          If the case goes

12   to trial or if it is ready for trial, we would be ready to try

13   it.

14          Fourth, I wanted to emphasize my commitment to diversity

15   and to mentorship and to the profession of the law.           Pritzker

16   is a women-owned, majority owned law firm.          We are located in

17   Oakland.    We are efficient.     We are organized.      We are

18   extremely talented.      We are also deeply committed to developing

19   leadership talent going forward especially for women attorneys,

20   younger attorneys, and attorneys of diverse backgrounds.            To

21   that end, in cases where I have been -- had a lead role, I made

22   it a point -- consistent with the practices of many of the

23   judges of this district -- to give younger attorneys an

24   opportunity to present oral arguments in front of the Court,

25   particularly those attorneys who worked hard at putting in the
         Case 3:19-cv-02546-CRB Document 74 Filed 08/23/19 Page 34 of 44     34


1    hours at the motions at issue.      If appointed to a leadership

2    position here, I would certainly continue that practice in this

3    case.

4         I think that the structure of leadership that is being

5    proposed here -- at least by most of my colleagues -- was a

6    single lead firm responsible for running the case and assigning

7    work to participating firms, and we do have a great wealth of

8    talent to do that.

9         That type of structure has the facial appeal often in

10   terms of efficiency, but it does run the risk of a monolithic

11   or insularly decision making process.       I think we are all aware

12   right now of the danger of a single-minded unchecked executive.

13   And so in considering a leadership strategy --

14            THE COURT:    That could be me.

15            MS. PRITZKER:     No, it's not you.

16            THE COURT:    I'm executive.

17            MS. PRITZKER:     District courts are checked by the

18   Courts of Appeal.    But rather than have sort of an apex

19   decision making system, one would --

20            THE COURT:    I understand that.

21            MS. PRITZKER:     -- might provide for checks but also

22   provide for --

23            THE COURT:    Look, we had Volkswagen.      You had a single

24   lawyer, Elizabeth Cabraser who handled one of the largest class

25   actions in the United States, and it was settled basically in
         Case 3:19-cv-02546-CRB Document 74 Filed 08/23/19 Page 35 of 44    35


1    four months.   So, I mean, I am also a believer in making sure

2    that one person is responsible so I can yell at that person.

3    You know, on the other hand, we had 21 members of a Plaintiffs'

4    steering committee.    And on the other hand, over 200 counsel

5    were paid who benefited the class work.

6         So it's not my idea here at all to try to give the work to

7    one person or one firm.     It is my idea that one person, one

8    firm is accountable to the Court for the manner in which the

9    litigation is conducted; but I love to give lawyers, you know,

10   sort of -- it is your case.     You know the case.      You know the

11   practice, and you know the clients and all of that.         It is a

12   complicated mix of things that no one judge can figure out or

13   figure out correctly.

14        So the way I look at the organization, as I have just

15   described it, I want everybody to understand it -- but I think

16   by observation people have, and I understand what you have

17   said.

18             MS. PRITZKER:    I think it's -- I understand it, and I

19   have been that person advocating to be that sole lead because

20   it does provide the efficiencies and the point of contact that

21   the Judge makes.

22        Here we have a potential nationwide class of low-income,

23   poor, taxpayers, some of -- as you said, some of the neediest

24   people.   And I just want to make sure -- I would really -- from

25   my perspective, I want this litigation to make sure that it
         Case 3:19-cv-02546-CRB Document 74 Filed 08/23/19 Page 36 of 44   36


1    incorporates the ideas and the talents of all participating

2    counsel in a way that really benefits the class.

3             THE COURT:    All right.

4             MS. PRITZKER:     If appointed, I would be humbled and

5    honored to serve the Court.     Thank you very much.

6             THE COURT:    Thank you very much.      Anything further?

7             MR. SEEGER:    I will be brief.     I just want to -- the

8    details of my experience are in the application --

9             THE CLERK:    Name?

10            MR. SEEGER:    Chris Seeger, I apologize.       I want to

11   just emphasize that I do have extensive experience both on

12   trying cases and on settling.      I say that because I have had

13   experience before Your Honor in the Volkswagen case -- where

14   Elizabeth Cabraser served as lead -- she created subcommittees

15   and asked me to serve both on the settlement committee and on

16   the trial committee.

17        I mention that because I think my experience puts me in a

18   position to shape the case, day one, like it is heading for

19   trial but to be ready to settle it.       Both be in the War

20   Department and the State Department if necessary.

21        In the Chinese Drywall litigation, I tried four cases in

22   front of Judge Fallon which led to a billion dollar drywall

23   settlement.

24        In Vioxx I tried cases which led to a $4.85 billion

25   settlement that I was the lead negotiator on.        I do have
            Case 3:19-cv-02546-CRB Document 74 Filed 08/23/19 Page 37 of 44      37


1    extensive experience with government entities thanks to Your

2    Honor appointing me to the steering committee in Volkswagen but

3    also in the Opioid litigation, where I just recently argued the

4    class cert motion for the negotiating class performing there.

5            I mention that simply to get to the point that there is no

6    one size fits all approach in any of these cases.            I don't know

7    what fits here yet.       We will be looking if appointed in any

8    capacity Your Honor sees fit to begin to shape the endgame from

9    the beginning whether it is trial or settlement.

10               THE COURT:    Thank you, Mr. Seeger.

11               MR. SEEGER:    Thank you, Your Honor.

12               THE COURT:    Yes, sir.

13               MR. KAZEROUNIAN:     Good morning, Your Honor, Abbas

14   Kazerounian, and I represent Lakesia Cook in that particular

15   action.

16           For the sake of brevity, I'm not going to go over my

17   application with you.       I just want to make a couple points if I

18   may.

19           First, I would like to thank the Court for recognizing how

20   important this case is.        Like some of my colleagues have

21   mentioned, I have talked to a lot of clients who have called my

22   office and shared a lot of their hardships and frustrations

23   with the process.       So I think it is a very, very important

24   case.

25           I think it would go amiss if I didn't concede that from
         Case 3:19-cv-02546-CRB Document 74 Filed 08/23/19 Page 38 of 44   38


1    all the very talented lawyers here, I was probably the least

2    experienced for the simple reason -- I think it is a factor of

3    age and the number of years I have been practicing.         I just

4    wanted to --

5               THE COURT:   You are saying you are youthful.

6               MR. KAZEROUNIAN:   Yes, Your Honor, exactly right.

7               THE COURT:   That's good.   It is important to have

8    youth.

9               MR. KAZEROUNIAN:   For exactly that reason, I think I

10   do have some merit for consideration for the application of the

11   interim lead counsel for the simple reason that I am youthful.

12   I have a lot of energy, and I would commit to you that this

13   case would be the epicenter of my office.

14        Now, just because I am youthful, I want to express to the

15   Court that I do have substantial experience especially in these

16   types of unfair competition cases, bait and switch, et cetera,

17   et cetera.    That's a lot of case load that my office actually

18   does.    And as a lot of the counsel already pointed out,

19   arbitration I think is going to be a very, very big issue in

20   this case.

21        And my office -- and specifically myself -- have had a lot

22   of experience in the arbitration arena.       And I have, in fact,

23   argued in the Ninth Circuit in what I would deem a landmark

24   case, in a case called Knutson versus Sirius Radio where I

25   prevailed three-zero and invalidated that arbitration
         Case 3:19-cv-02546-CRB Document 74 Filed 08/23/19 Page 39 of 44         39


1    agreement, and I have two more going in the Ninth Circuit.            One

2    to be argued this year.

3             THE COURT:    You are suggesting that if you are

4    selected, that you will be able to get the same panel of judges

5    out of the Ninth Circuit.

6             MR. KAZEROUNIAN:      That would be impossible because

7    unfortunately Judge Pregerson, who was one of the judges, is no

8    longer with us.

9             THE COURT:    Yeah.

10            MR. KAZEROUNIAN:      But, yes, I have a lot of

11   experience.   Like Mr. Girard, I have also done what he

12   suggested which is where arbitration has been compelled, I have

13   done mass arbitrations with great results.        I have also got a

14   great relationship with Mr. Cole.      I have worked with him in

15   the past successfully.

16        And just in conclusion, Your Honor, it would be an

17   absolute honor and privilege to be able to represent the people

18   in such an important case.     Thank you.

19            THE COURT:    Thank you very much.      Yes.   Good morning.

20            MS. PAQUETTE:     Jenny Paquette from Kessler Topaz

21   Meltzer and Check.    As you know, my firm did not seek

22   appointment as lead counsel in this case under Rule 23(g).

23   However, I'm here because Kessler Topaz supports the

24   appointment of Mr. Girard and Mr. Gibbs as interim counsel or

25   co-lead counsel for the class.      And to the extent that,
         Case 3:19-cv-02546-CRB Document 74 Filed 08/23/19 Page 40 of 44    40


1    Your Honor, sees fit to appoint a steering committee, Kessler

2    Topaz does respectfully request to be appointed to that

3    committee.    Thank you.

4               THE COURT:   Thank you very much.     So, Mr. Cole, now,

5    let me just make something clear.      I do not expect you nor do

6    you -- are you required to respond to any of the statements

7    that are made by counsel.     I have tried to emphasize -- and I

8    will say it again before you speak -- these are allegations.

9         You know, attorneys file complaints all the time.          The

10   complaint by definition is an allegation or series of

11   allegations and whether the allegations have merit or not is to

12   be determined.   And so you have yet to be placed in a position

13   where you have to respond to these allegations.         I don't want

14   to put you in that position today; but on the other hand, I

15   don't want to deny you the opportunity if you want to say

16   something.

17              MR. COLE:    Thank you, Your Honor.    Just two points.

18   One, it is very different to read allegations from all of the

19   fine counsel that sit at this table and to hear Your Honor

20   recite those allegations as a highly respected Article III

21   Judge in this court.     And I appreciate you emphasizing that

22   they are allegations because that's what they are at this point

23   in time.

24        They are allegations.      They are allegations, as Mr. Girard

25   noted, that are largely based on a ProPublica report.
         Case 3:19-cv-02546-CRB Document 74 Filed 08/23/19 Page 41 of 44   41


1    ProPublica has its own agenda vis-a-vis the IRS, Intuit, H&R

2    Block, and all of the other members of the Free File Alliance.

3    And that will all come to light in due course and before

4    Your Honor.   And Intuit does look forward to its day where we

5    are talking not about allegations but facts.

6         The second point I wanted to make, Your Honor, is I don't

7    think we should presuppose the Rule 19 issue.        I think it

8    largely depends on what is in the operative complaint.          For

9    example, many of the allegations in the complaints --

10   Your Honor's summary of those allegations focus on advertising.

11   It is clear between the IRS and the eight members of the Free

12   File Alliance that the IRS is the entity responsible for

13   advertising this program, not private industry.

14        And so depending on what is alleged, for example, if the

15   inequitable or injunctive relief is that Intuit spend money

16   advertising or initiate some type of advertising campaign, if

17   that's what is sought, I think the IRS's interest will

18   absolutely be implicated and Intuit's obligations under the

19   memorandum of understanding come into potential conflict

20   between an order of this Court and its obligations to the

21   United States Government.     Those are my two comments

22   Your Honor.

23            THE COURT:    Thank you very much.      Any other Defense

24   Counsel wish to be heard?     No.   Okay.

25        Here is what I'm going to do.       Number one, I'm going to
         Case 3:19-cv-02546-CRB Document 74 Filed 08/23/19 Page 42 of 44       42


1    decide the issue of counsel next week and probably Monday or

2    Tuesday, and I will send out an order.       Is that number one or

3    number two?

4         Number two, I'm going to require the filing of a

5    consolidated complaint probably within two weeks of appointment

6    of counsel.

7         Number three, I am going to set a status conference in

8    this case -- a further status conference on October 4th, which

9    is a Friday.   I want the Defense to indicate to the Court in

10   their status conference statements as to their position on

11   arbitration as a result of the consolidated complaints.          I just

12   think I have to do that right away if it is binding or if it

13   is -- if it is an issue, I want to decide it early.         Because it

14   ought to be decided early, and I think everybody is going to --

15   would recognize that.    But it depends on the complaint, and we

16   can't -- one shouldn't force the Defense to respond to 25

17   complaints.    So -- I mean, it makes no sense.      It should be one

18   consolidated complaint.     It should be carefully thought out.       I

19   think the issues are there, and it will be addressed hopefully

20   in it.

21        I don't know that by October 4th -- I'm not going to

22   require any motions to be filed by October 4th.         A party is

23   free to file a motion, but I think that the -- I think it is

24   important to try to set up the structure of how you proceed

25   post October 4th.    And in that regard, I anticipate shortened
         Case 3:19-cv-02546-CRB Document 74 Filed 08/23/19 Page 43 of 44    43


1    time for motions and immediate hearings.        So we are -- I'm

2    looking forward to October to try to move ahead and resolve

3    some of these issues.

4         Now, as to the IRS, I simply would note that the United

5    States Attorney's Office is here but their clients, who I think

6    the Commissioner of Internal Revenue Service, Mr. Rettig -- is

7    that his name, Rettig -- anybody know the name of the

8    Commissioner of Internal Revenue -- I think his name is Rettig.

9    I think his Chief Counsel is Mr. Desmond, and I note that on

10   October 3rd and 4th, they are scheduled to be in San Francisco

11   at the ABA Tax meeting.     And I would ask that -- that

12   Ms. Winslow extend to them an invitation if they wish to

13   observe the proceedings -- because, again, I come back to the

14   point which was certainly underscored by the Defense -- that

15   the Internal Revenue Service has a great interest in this

16   litigation.   And so they are invited to attend in any -- in any

17   form that they wish to, the Commissioner as well as the General

18   Counsel and anybody else that is designated to appear or to

19   witness on their behalf and obviously the public is invited to

20   attend.

21        So with that, we are going to recess.        I will send out an

22   order on Monday or Tuesday and we will proceed with that.

23   Thank you very much.

24                 (Proceedings adjourned at 9:41 a.m.)

25                                 ---oOo---
         Case 3:19-cv-02546-CRB Document 74 Filed 08/23/19 Page 44 of 44


1

2

3                          CERTIFICATE OF REPORTER

4             I certify that the foregoing is a correct transcript

5    from the record of proceedings in the above-entitled matter.

6

7    DATE:   Friday, August 16, 2019

8

9

10

11               _________________________________________

12                         Marla F. Knox, RPR, CRR
                              U.S. Court Reporter
13

14

15

16

17

18

19

20

21

22

23

24

25
